Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 1 of 61 PageID 25
     Case 2· 18-cv-02802 OocumPnt 1 3 r-1lcd ll/15iJ 8 PacJe l of 4 i:-:in~JelO 31




                   EXHIBITB
       Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 2 of 61                      PageID 26

' .,

                                 IN THE CIRCUIT COURT OFTEN:',ESSE~                        ~ IL ~           ID)
                     FOR THE THIRrlETHJUDICIAL DISTRICT AT ~E~J!~                                   2014
                                                                                                     I   01..E:RK
          COHEN FOR CONGRESS COMMITTEE, Petitioner,                                   -~4~c:::..1D.C.
          \'S,                                                        Case 'lo. CT-U0334R-14
                                                                      DIV. 111

          M. LATROY WILLIAMS, INDIVIDUALLY & D/B/A
          "NATIONAL DEMOCRATIC PARTY OF THE LSA, INC.",
          SHELBY COUNTY DEMOCRATIC CLUB (SCDC),D/B/A
          SHELBY COUNTY DEMOCRATIC PARTY, INC. &
          MEMPHIS DEMOCRATIC CLUB, INC.


                 Defendants.



                           ORDER TO DISSOLVE TEMPORARY I'IJUNCTION



                 This cause came to be heard on September 25, 2014, before the Honorable D' Arn,y Bailey.

          Judge of Division 3 of the Circuit Court of Sh~lby County, Tennessee.

                 On August 25, 2014, during the Parties' initial show cause hearing, the Honorable Karen

          Williams, who was presiding over the matter at the time, re-set the hearing for September 25. 2014

          and granted Petitioner's ternpornry mjunction dunng the pendency of these proc~cdmgs.

                 Upon request from Defendahrs and for good cJusc shown, Petitioner's Temporary

          lnjunct1011 granted on August 25, 2014, 1s hereby DISSOLVED.
     Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 3 of 61   PageID 27
''



       APPROVED FOR ENTRY:



     7tJ{:J~~rl~F'L~11/TIW)
       Bryce W. Ashby- TN 811r #26179
       Janelle C. Osowski - TN Bar #31359
       DONATI LAW, PLLC
       1545 Union Avenue
       Memphis, TN 38104
       Telephone: (90 I) 278-1004
       Fax:(901)278-3111
       Email.don@donatiluw.com




       lff2BY:t7Bar fJd11~ If l~[r> jcci)
       266 S. Front St. #206
       Memphis, TN 381 OJ
       Telephone: (901) 527-1301

       Attomeys for Petitioner




      TuMt,12vb:i'ii~ ~
                      r"~ \.;'tl,vi,)
       PaulA.RobiJ1son- TNBar#14464
       5 North Third Street
       Suire 2000
       Memphis, TN 38103
       Telephone: (901) 725-7520
       fax: (901) 725-7570
       Email: problaw937@hotmail.com

       Attorney for Defendnnts
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 4 of 61                       PageID 28




                                  CERTIFICATE OF SERVICE

        I ce11ify that a copy of the foregoing document has been served via email and Li .S. Mail on
  September 26, 2014, on the following

                Paul A. Robmson-T~ Bur #!4464
                5 North Third Street
                Suite 2000
                Memphis, T\l 38 l 03
                Telephone: (901) 725-7520
                Fax: (901) 725-7570
                Email: prob1aw937@hotm<1il.co111

                                                                                      '
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 5 of 61   PageID 29




         JT IS SO ORDERED, ADJUDGED, a




                                     Date:
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 6 of 61                      PageID 30
•

                               IN THF:C1RCUIT COURT OFTENNF:SSF:F:
                   FOR THF:THIRTIETHJUDICIALDISTRICT AT MEMPHIS



         COHEN FOR CONGRESS COMMITTEF:, Petitioner,

         vs.                                                        Case No. CT-003348-14
                                                                    DIV. YI

         M. LATROYWILLIAMS, INDIVIDUALLY & DIB/A
        "NATIONAL DEMOCRATIC PARTY OF THE USA, INC.",
        SHELBY COUNTY DEMOCRATIC CLUB (SCDC), D/B/A
        SHELBY COUNTY DEMOCRATIC PARTY, INC. &
         MEMPHIS DEMOCRATIC CLUB, INC.


               Defendants.



                                            ORDER OF DISMISSAL



               This cause came to be heard on January 27, 2017, before the HonorabJc Jerry Stokes,

        Judge of Division VJ of the Circuit Court of Shelby County, Tennessee.

               For good cause shown and with the consent of the parties, it is so ordered and adjudged

        that in accordance with the Notice of Voluntary Dismissal without Prejudice filed on January 26,

        2017, this matter is hereby dismissed without prejudice, pursuant to Tenn. R. Civ. P. 41.01, with

        each party bearing its own costs.

               IT JS SO ORDERED.
                                                                    ·"=•rrv Stokes
                                                                      --------
                                                    The Honorable Jerry Stokes, Judge
                                                    Circuit Court. Divisio~J't)
                                                                                  2 7 1017
                                                    Date:
                                                              ------·-·----·
                                                                        A lJ"\c;I.   \,l.~:'r /';;·;. __ ~

                                                                   I<. I C ~ ~       7~,~~-
                                                                       BY. _ _ ,._._ ·--~----· DC'
,   Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 7 of 61   PageID 31




        CONSENTED TO BY:



        Donald A. Donati - TN Bar #8633
        Bryce W. Ashby - TN Bar #261 79
        Janelle C. Osowski - TN Bar #31359
        DONATI LAW, PLLC
        1545 Union Avenue
        Memphis, TN 38104
        Telephone: (901)278-1004
        Fax:(901)278-3111
        Email: don@donatilaw.com

        Attorneys for Petitioner



        Paul A. Robinson-TN Bar #14464
        5 North Third Street
        Suite 2000
        Memphis, TN 38103
        Telephone: (901) 725-7520
        Email: problaw937@hotmail.com

        Attorney for Defendants




                                             2
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 8 of 61                    PageID 32


                            IN TIIE CIRCUIT COURT OF TENNESSEE
               FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS



    COHEN FOR CONGRESS COMMITTEE, Petitioner,

    vs.                                                         Case No. CT-003348-14
                                                                DIV. VI

    M. LATROYWILLIAMS, INDIVIDUALLY & D/B/A
    "NATIONAL DEMOCRATIC PARTY OF THE USA, INC.",
    SHELBY COUNTY DEMOCRATIC CLUB (SCDC), D/B/A
    SHELBY COUNTY DEMOCRATIC PARTY, INC. &
                                                                           re
                                                                           Lr'
                                                                               • [L[g/0
                                                                                   JAN 2 7 2011 ...
    MEMPHIS DEMOCRATIC CLUB, INC.
                                                                            CIRCUIT COURT CLEK,
                                                                            BY___                  D.C
           Defendants.



              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE



           The Parties stipulate and agree, pursuant to Tenn. R. Civ. P. 41.01, that all claims in this

    matter should be dismissed without prejudice. Therefore, the parties respectfully request that the

    Court enter a final judgment dismissing Petitioner and Defendants' respective claims in their

    entirety without prejudice.
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 9 of 61        PageID 33


                                        Respectfully Submitted,




                                       Donald A. Donati - TN Bar #8633
                                       Brye< W. Ashby - TN Bar #26179
                                       Janelle C. Osowski -TN Bar #31359
                                       DONATI LAW, PLLC
                                       1545 Union Avenue
                                       Memphis, TN 38!04
                                       Telephone: (90 I) 278-1004
                                       Fax: (90 I) 278-3 I 11
                                       Email: don@donatilaw.com

                                       Attorney for Plaintiff/Counter-Defendant


                                       and




                                       Paul A. Robinson - TN Bar #!4464
                                       5 North Third Street
                                       Suite 2000
                                       Memphis. TN 38103
                                       Telephone: (90 I) 725-7520
                                       Email: problaw937@hotmail.com

                                       Attorney for Defendants/Counter-Plaintiffs




                                          2
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 10 of 61                   PageID 34


                                       CERTIFICATE OF SERVICE

            I certify that on January 27, 2017, copies of the foregoing document were served via U.S.
     Mail and email on the following:


            Paul A. Robinson, Jr.
            5 North Third, Ste. 2000
            Memphis, TN 38103

            Attorney for Defendants




                                                 Donald A. Donati




                                                    3
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 11 of 61                                     PageID 35
                                                                                           .C.-."'7t,.,J;M
                                                                                          OW'llJo ... v cou•.,.       ru-
                                                                                             AUG O2 20W
                                                                                     OEWUN H. SETTLE, c & "4
                                                               URGENT!!!              IIIIE:            BY·

                   IN THE CHANCERY COL RT OF SHELBY COV:\TY, TE!'i!'iESSF

                        FOR THE THIRTIENTH JCDICIAL DISTRICT AT MEMPHIS


         )
        ktc(1AiH
       <  ~,L {li1
                        I




        ; ;   I
       ('"•V_)(_f~'
                    .       I- LI -I.. ':.- ,_ , l's.':-
                                                   -

       ;\,i ;\ ,.'.J ,0d41-1           L,_ . ( i' H ,,     I



                                            -----------·-                 --      -------                     --

                  ASKS FOR IN,J[:1',CTIYE RELIEF AND CRIMINAL PROSEC!JTION



                  Come no\\ the JeknJ;ml. M. Lei /'rny W1ll1arn~. dha pm\ er of attorney               f\1J




        ,he willlullv. :rnci malic1nu~1\ \Cll',ill\. ,1,, 'lilted :\farincL1 \\ 1ll1a;11,. RnhcrJ FlP\H'!"'-. :111d
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 12 of 61                        PageID 36




                tuld Mh   \Tc\\llklll   not   {(1   b(11her hi-, :-ign~ anyrnore




                                                                                   ,111,I lll[!·•r,,111",i
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 13 of 61                      PageID 37



                6. Mrs. Newman also admitted that Joe Ford and many other democrats endorsed

                     her in the primary, many of whom had never met her, which is misleading .

                     .\1rs. Newman shows discrimination when she failed to sue Dave Lenoir for

                     running a picture of her on his ballot.




        Therefore, we ask this honorable court to recom,ider this ruling on July 30, 2010. lt will

        cause severe harm to the candidates and give injunctive relief in continuing freedom of

        the press.




                                                        Sincerely,

                                                                     ,,...-/,/-7                      -
                                                               ,,;Ii(~----~        ,c
                                                               M. LaTroy Williams

                                                               Prose

                                                               dba Shelby County Democratic Club
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 14 of 61                           PageID 38



                                                   FIAT




            Hl TIIE CLERK OF THIS COURT
                  Issue the lnJum.:tion a<; prayed for in this ( ·omplamt upon bond being given m
            the amount of $ _ _ _ _. _ _ __




                                                  ('hancdlor


                                                   Date: _ _ _ _ _ _ _ _ _ _ _ _ __
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 15 of 61                                                   PageID 39




                                    i '   ':< '' ,,"                               '"             . \ I <J   ! . ':-



  '-) !! I!~\·('()]_ ;'. l'Y DL~'l()f '[·(·\ ! !i fl1\~'. !                        ~

   Bv anJ tllrou>.!ll its Chairman
  S l'Xlf' RFP. K.\RE'J CA\IP[R.
  :--: i ·\ T RFP .lCJF T(l\\,"-,S.
            1



  Ki:(il:.".-\ .\10RRJS01\ '\l~\\ J\L\N
  M!M-1(\i\ JUH'.\ICA'\.
  l'(JREY M,\CLIX
  ! ;·xrr C_-\RTL::R. Vutcr.



                                                                                          C:t~c'---,1 C/J.111-1~.:;:
                                                                                          IJ:n:
   f I I A l'ROY WI[ I IA\-IS .

       . :-_Ji'iihDL1\1UCR.-\ii(                       11_-\1--.   YtJ1        1 ,_,-..
  SI ILLH\ C(JLN I\ DE\IUl R,\ I IC CLL 1l I Sll ll                            1


                       ,   I ;_,:    • , 1·, • "·'      '   I ' ' • 1.:' i ' ' ·




   ,,, ,·<!i'1 r .\_:, li I\
   ' l'.   ;\.]·:.ii   :,Jii [      j )< .:\;ii\·'-,1 '-,


                Defendant~


                                                               ORDER OF DISMISSAL


                THIS matter came for hearing on September 9, 2010 pursuant to P!amtiffs" petition for

  inJunctive relief and for contempt of court and several pleadings filed by Defen<l,rn1 Wtlliams                              It
                                                                                              •
  appearing that all issues controverted in this instant matter have resolved and are no longer

  before this Court;

                IT IS HEREBY ORDERED, DECREED AND All.JUDGED that tins action be and is

  hereby DISMISSED as it relate::; lo the remaining Defendants and all in_iunetivc relief granted or

  sought in this matter is hereby dissolved or not granted upon the filing of this Order.                                    All
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 16 of 61                                                              PageID 40



                          ',,;                     1· _II\   ,l'-L'   ','ll' ,ll!li1'..'.   ',1U   ! ,-.,_. :, ,;,]'   iI   "_I




                                                                                              ~h_l~u__=~.
                                                                                            CIL\',l'El.LOR 11·,\LDiJl.,6. LYAMS    ..
                                                                                            CH\',(TRY COL'R I !',\RT I




 (, 1•_.:: i'\irii:,:·.\iU)l:L' ) :tin J<,,,11
 \kmplw,_ r'-·1111cssee )8119

  Pi"'nv        I '1( I , I {1\i 1- - ; -,   :S'

 !; :i'<        I, Lil·! ' '· ~!' 7 ~i 11'
 j-   ll]J; j   \Clll   lll!"Jl,'.i   d   :11,!:'-•r~li(',-. ,·11117




                                                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the forego1ng has been
 served upon the following via United States' l'vfail. postage prepaid, on this the 10th day ur
 _September, 2010;

 M. Latroy Williams
 Memphis Democratic Party ofT>J, Inc.
 Shelby County Democratic Club
 3250 Commercial Parkway
 Memphis, Tennessee 38116           •

 Everett Banks
 Memphis-Democratic Party of TN, Inc.
 Shelby County Democratic Club
 3250 .Commercial Parkway
 Memphis, Tennessee 38116




                                                                                             2
        Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 17 of 61   PageID 41

.   •




                               "



          Cl1cul<...1t!L' l)r<1pci
          '-.)wlh; ( ·<,u 111;· ( lcr~"' \ lttlct'
           150 Wash1n,pu 11 . \\<...'IHI<-'
          i\ 1cm1,Ji1:,. ·1·c1mc,-scL· _>81 (13




                                                     _,'
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 18 of 61                   PageID 42




                        INTHECHANCERYCOURTOFTE
                   FOR THE THIRTIETH JUl)ICIAL DISTRICT


       SHEi.RY COUNTY DEMOCRATIC PARTY,                                  DEWUN R. SETTLE, C & M
         by and through its Chairman,                                   TIME·       BY·
       STATE REP. KAREN CAMPER,
       STATE REP. JOE TOWNS,
       REG~A MORRISON NEWMAN,
       MINERYA JOHNICAN,
       COREY MACLIN,
       LEXlf CARTER, Voter,

              Petitionen,

       vs.                                                 Case No. CH-     I 0-   1'3 ':> '-{-/
                                                           PART
•      M. LATROY WILLIAMS,
       CHARLOTTE DRAPER,
       "MEMPHIS DEMOCRATIC PARTY OF TN, INC.",
       SHELBY COUNTY DEMOCRATIC CLUB (SCDC),
       BISHOP EVERETT BANKS, CHAIRMAN SCDC,
       R. PORTER, TREASURER SCDC,
       BOBBY CARTER,
       SHEQRIE MILLER JOHNSON,

              Defendants.


             EMERGENCY PETITION FOR TEMPORARY RESTRAINING ORDER
             AND FOR PERMANENT INJUNCTION AND DECLARATORY RELIEF


            TO THE HONORABLE CHANCELLORS OF THE CHANCERY COURT OF
       SHELBY COUNTY, TENNESSEE:     ·

              Come now the petitioners, above-styled, and for cause state as follows:

                                             I. PARTIES

              I.     The SHELBY COUNTY DEMOCRATIC PARTY (hereinafter The Party)

                     is the official local-unit of the Democratic Party in Shelby County,

                     Tennessee. Van Turner is the duly elected Chairman of The Party.
•
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 19 of 61                   PageID 43




         2.    State Representatives Karen Camper and Joe Towns are adult residents of

               Shelby County, Tennessee and members of the Democratic Party, running

               for re-election in the August 5th, 2010 Democratic primaries in their

               respective State Representative districts, 87 and 84, in Shelby County,

               Tennessee.

         3.    Regina Morrison Newman, Minerva Johnican and Corey Maclin are adult

               residents of Shelby County, Tennessee and are the duly elected Democratic

               Party nominees for the offices of Trustee, Criminal Court Clerk and County

               Clerk in Shelby County, Tennessee, having won their respective primary

               elections on May 4, 2010. They will appear on the August 5th, 2010 ballot

               (and on those ballots for early voting) as the Democratic nominees. (See

               Official Notice of Election by Shelby County Election Commission

               attached as Exhibit A.)

         4.    Lexie Carter is an adult resident of Shelby County, Tennessee and is a voter

               in the August 5th , 2010 elections in Shelby County, Tennessee.

         5.    Defendants M. Latroy Williams and Charlotte Draper were candidates in

               the May 4th, 2010 Democratic primary in Shelby County, Tennessee for the

               offices of Trustee and County Clerk respectively.

         6.    Defendant, "MEMPHIS DEMOCRATIC PARTY OF TN, INC." (MDP),

               does not exist as a corporation in Tennessee according to the records of the

               TN Secretary of State (See attached Exhibit B.) MDP is not related to, nor

               is it an official unit of the Democratic Party of the United States, Tennessee,

               or Shelby County.
     •
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 20 of 61                 PageID 44
.
             7.    Defendant, SHELBY COUNTY DEMOCRATIC CLUB (SCDC), has

                   previously existed as a corporation in Tennessee but was dissolved in 2000

                   and has been inactive since that date. Shelby County Democratic Club, Inc.

                   has also previously existed as a corporation in Tennessee but was dissolved

                   in 1983 and has been inactive since that date. (See attached Exhibit C.)

             8.    Defendant BISHOP EVERETT BANKS is listed on a publication from

                   SCDC in July 2010 as the Chairman ofSCDC.

             9.    Defendant R. PORTER is listed on a publication from SCDC in July 2010

                   as the TreasurerofSCDC.

             10.   Defendant BOBBY CARTER is a candidate in the August 5th, 2010 election

                   for Criminal Court Judge, Division 3, which is non-partisan.

             11.   Defendant SHERRIE MILLER JOHNSON is a candidate in the August S'\

                   2010 election for General Sessions Judge, Division 7.

             12.   Jurisdiction is invoked for extraordinary relief and declaratory judgment

                   and all existing defendants are residents of Shelby County, Tennessee.

                                           II, FACTS
                                 A. MOP AND SCDC BALLOTS

             13.   Newman, Johnican and Maclin are the official Democratic Party nominees

                   for the offices of Trustee, Criminal Court Clerk and County Clerk

                   respectively for the August 5th, 2010 election.

             14.   Defendants Williams and Draper lost to Newman and Maclin respectively

                   in the May 41\     2010 Democratic primary, are not Democratic party

                   nominees, and said defendants' names will not appear on the official
•
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 21 of 61                    PageID 45




               August 5th, 2010 ballot. Although they attempted to contest the election,

               both failed and they are now pursuing write~in candidacies. Both have been

               declared non-bona fide democrats by The Party.

         15.   No Democratic Party nominees have yet been determined for 2010 for State

               Representative seats held by Reps. Karen Camper, Joe Towns and Johnnie

               Turner, 87 and 84 and 85 respectively.
                                           th
         16.   Early voting for August 5        ,   2010 elections began on July 151', 2010. On

               that date, the ballot attached as Exhibit D began to be distributed at the polls

               to voters by agents of Williams and others. Said ballot claims to be the

               "Official Ballot" of the "Shelby County Democratic Club" and indicates

               "DEMOCRAT NOMINEE" on the top, with Defendant Draper identified as

               a candidate for County Clerk, Justin Settles for State Representative District

               87, Mitzi Turnage for State Representative District 84, Eddie Jones for State

               Representative District 85, and Defendant Williams identified as a

               candidate for Trustee, with "DEMOCRAT NOMINEE" again directly

               above William's name. In violation of law, no indication of who paid for

               the ballot is included.

         17.   During the week of July 21 st, 2010 and the week following, the 4-page

               ballot attached as Exhibit E was disseminated by mail and at polls to voters,

               by Williams, agents of Williams and others. Said ballot purports to be that

               of "MEMPHIS DEMOCRATIC PARTY OF TN, INC."                            Said ballot

               includes seven Republicans not identified as such, including Republicans

               running against Democratic Party nominees who have already been
     '
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 22 of 61                 PageID 46
•

                   determined, specifically Kevin Key who opposes Johnican in the Criminal

                   Court Clerk race, and Rolando Toyos who opposes County Commissioner

                   Steve Mulroy (Democratic Party nominee) in the County Commission

                   District 5 race.

             18.   Said ballot also again includes the "endorsements" of the "Shelby County

                   Democratic Club" including the words "Democrat Nominee" twice

                   regarding Draper, Williams, Settles, Turnage and Jones.

             19.   Said ballot further includes twice an unauthorized picture of Newman with

                   the caption "Selected by 6 Republicans and I Democrat for Intern (sic)

                   Trustee see Newspapers September 28, 2009", when she was actnally

                   appointed 1manimously by the Cowity Commission with her initial votes

                   being 4 Democrats and I Republican.

             20.   Said ballot includes an entire page devoted to Defendant Williams again

                   with the words "Democrat Nominee" above his name. Again no indication

                   appears on the ballot as to who paid for i~ although Defendant BISHOP

                   EVERETT BANKS is listed as the Chairman of SCDC and Defendant R.

                   PORTER is listed as the Treasurer of SCDC.

                               B. WILLIAMS AND DRAPER RADIO ADS

             21.   Furthermore, both Defendants Draper and Williams are running radio ads

                   claiming to be the Democratic Party nominees for County Clerk and

                   Trustee, respectively in the August 5th election.   Petitioner Camper has

                   heard Williams' ad and Petitioner Maclin has a copy of Draper's ad.
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 23 of 61                   PageID 47
•

                                   C. REPUBLICAN/CARTER BALLOT

             22.    Attached as Exhibit F is an actual copy of the Republican Party's ballot

                    currently being distributed to voters at polls for the August 5th election.

                    However, additional check-marks have been added by hand next to the

                    names of candidate Bobby Carter in the Criminal Court Division 3 race and

                    candidate Lorrie K. Ridder in the Circuit Court Division 4 race, both non-

                    partisan races, in which the Republican Party made no endorsements.

             23.    Defendant CARTER was seen distributing the altered ballots and stating

                    that they represented the Republican Party's endorsements.

                                   D. JOHNSON/FORD LITERATURE

             24.    Attached as Exhibit G is a copy of the front and back of a pushcard being

                    distributed to voters at the polls for the August 5th election by Defendant

                    JOHNSON and agents for her.

             25.    Said literature contains the photograph and logo of County Mayor Joe Ford

                    as the top one-half of the front of the literature, implying an endorsement of

                    JOHNSON by the Mayor. Mayor Ford was unaware of the literature and the

                    literature contains no indication of who paid for it.

                                         UI. WRONGFUL ACTS

             26.    All Defendants are in violation of Tennessee law, specifically the following,

                    and are causing damage to the plaintiffs:

             2-19-116. Misrepresentations on campaign literature or sample ballots
             -Penalty.
         (~)             No person shall print or cause to be printed or assist in the
             distribution or transportation of any facsimile of an official ballot, any
             unofficial sample baJlot, writing, pampWet, paper, photograph or other
             printed material which contains the endorsement of a particular candidate,
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 24 of 61                       PageID 48
'

                group of candidates or proposition by an organi711lion, group, candidate or
                other individual, whether existent or not, with the intent that the person
                receiving such printed material mistakenly believe that the endorsement of
                such candidate, candidates or proposition was made by an organization,
                group, candidate or entity other than the one or ones appearing on the
                printed material.
          (h)              A violation of this section is a Class C misdemeanor.

                [Acts 1972, ch. 740, § I; T.C.A., § 2-1916; Acts 1983, ch. 458, § I; 1989,
                ch. 591, § 113.]

                2-19-142, Knowingly publishing false campaign literature. -

                It is a Class C misdemeanor for any person to publish or distribute or cause
                to be published or distributed any campaign literature in opposition to any
                candidate in any election if such person knows that any such statement,
                charge, allegation, or other matter contained therein with respect to such
                candidate is false.

                [Acts 1974, ch. 704, § I; T.C.A., § 2-1950; Acts 1989, ch. 591, § 113.]

                27.    The following are knowing and fraudulent misrepresentations by the

       defendants which are intended to mislead and confuse voters such as Plaintiff LEXIE

       CARTER who are voting now, thereby causing damage to the plaintiffs:


                a.             "MEMPHIS DEMOCRATIC PARTY OF TN, INC." does not even
                               exist and it is improper under the law for any entity which is not the
                               official Democratic Party to use the term "Democratic Party"
                               thereby implying it is the Democratic Party; and
                b.             Defendants MDP, SCDC, WILLIAMS, BANKS, PORTER and
                               DRAPER are knowingly improperly identifying candidates
                               including themselves who are not Democratic Party nominees as
                               Democratic nominees; and
                C.             Defendants MDP, SCDC, WILLIAMS, BANKS, and PORTER are
                               knowingly and improperly presenting Republican candidates ih such
                              a manner as to mislead voters into believing they are Democratic
                              candidates and/or nominees; and
                d.            Defendants MDP, SCDC, WILLIAMS, BANKS and PORTER are
                              knowingly publishing false statements regarding Newman's
                              appointment; and
                e.            Defendant CARTER is knowingly misrepresenting that he has been
                              endorsed by the Republican Party; and
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 25 of 61                      PageID 49
•


              f.             Defendant JOHNSON is knowingly misrepresenting that she has
                             been endorsed by Mayor Joe Ford.

              28.    Petitioners submit that Defendants are violating the law and knowingly

                     engaging in acts of intentional fraud and bad faith, and that irreparable harm

                     will result to the Petitioners, all voters, and the sanctity and security of the

                     election process if Defendants and their agents are not immediately

                     restrained and enjoined from further acts in violation of the law and further

                     misrepresentation of facts to the public.


              29.    Early voting in the August 5th election continues through July 31", 2010 and

                     then Election Day is August 5th .     Thousands of voters will be affected

                     should the unlawful acts of the Defendants be allowed to continue.

              30.    Petitioners seek an immediate Temporary Restraining Order with the

                     provisions set forth in the prayer below, along with an expedited hearing

                     and a permanent injunction and declaratory relief.


       WHI\REFORE, PREMISES CONSIDERED, PETITIONERS PRAY that:


              l.     A Temporary Restraining Order immediately issue in this cause prohibiting

       and restraining Defendants and their agents/employees from the following:


                     a.     Distributing literature, disseminating information or in any
                            way communicating utilizing the words "Democratic party";
                            or
                     b.     Distributing literature, disseminating information or in any
                            way communicating or implying any misleading information
                            regarding the political party affiliation of a candidate or
                            group; or
                     c.     Distributing literature, disseminating information or in any
                            way communicating or implying that individuals who are not
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 26 of 61                      PageID 50
•


                               duly elected nominees of a political party, are such
                               nominees; or
                       d.      Distributing literature, disseminating information or in any
                              way communicating or implying an endorsement of a
                              candidate by a person or group when such endorsement bas
                               not occurred; or
                      e.      Distributing, disseminating or transferring Exlubits D, E, F,
                              or G, or any facsimile or partial copy of same, or the radio
                              ads currently on air for DRAPER and WILLIAMS; or
                      f.      Further, Defendants shall take immediately action to remove
                              from public view and/or access all items identified to be
                              restrained in this pleading.

              2.       That an expedited bearing be set to grant permanent injunctive relief to

       Petitioners prohibiting the same actions identified above; and


               3.      That upon the bearing of this cause, Petitioners be granted declaratory relief

       declaring that said activities be prohibited henceforth under penalty of contempt; and that

       the Petitioners receive attorneys fees, suit expenses and costs from Defendants for the

       neceSisity of prosecuting this action.




                                                Van Turner (#022603)
                                                Butler Snow, PLLC
                                                6075 Poplar Avenue, Fifth Floor
                                                Memphis, Teunessee 38119
                                                Phone: 901-680-7200
                                                Fas: 901-680-7201
                                                Email: turnervan@hotmail.com



                                     UEST FOR EXTRAORDINARY RELIEF IN THIS
    •
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 27 of 61                       PageID 51
'

                                                     FIAT

        TO TIIE CLERK OF TIIE COURT:
               Upon bond being given of$         500. :::.-. issue the Temporary Restraining Order as
        prayed for in the Petition as follows:

        A T.R.O. prohibiting and restraining Defendants and their agents/employees from:

                       a. Distributing literature, disseminating information or in any way
                          communicating utilizing the words "Democratic party"; or
                       b. Distributing literature, disseminating information or in any way
                          communicating or implying any misleading information
                          regarding the political party affiliation of a candidate or group;
                          or
                       c. Distributing literature, dis.serninating information or in any way
                          communicating or iruplying that individuals who are not duly
                          elected oominoos of a political party, are such nominees; or
                       d. Distributing literature, disseminating ;nformation or in any way
                          communicating or implying an endorsement of a candidate by a
                          peraon or group when such endorsement has not occurred; or
                       e. Distributing, disseminating or transferring Exhibits D. E. F, or
                          G, or any lilcsimile or partial copy of same, or the radio ads
                          currently on air for DRAPER and WILLIAMS; or
                       f. Further, Defendants shall take immediately action to remove
                          from public view and/or access all items identified to be
                          restrained in this pl•...i~

        Set this matter for hearing 0                          2010   at/J :oo~"!or Defendants
        to appear and show cause why the relie              above should not be continued in the form

        of a permanent iajunction, and why Petitioners should not be grented declaratory relief

        declaring that said activities be prohibired henceforth under penalty of contempt; and why

        Petitioners should not receive attorneys fees, suit expenses and costs from Defendants for

        the necessity of prosecuting this action.
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 28 of 61                    PageID 52
•


       ST,\TE OF TENNESSEE)
       COUNTY OF SHELBY)

               I, vVlia,._Mli     c!;.\tM9!.I\ , make oath the I am a Petitioner in the
       foregoing pleading and that the facts stated therein are true to the best of my knowledge,
       inforyiation, and belief, and in sincerity and truth for the causes mentioned therein.




       Swom to and subscribed before me this _ _ _ day of         91+k
       2010.                                                      ~

                                                            NOTARY PUBLIC
       My Commission Expires:
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 29 of 61                 PageID 53




    STATE OF TENNESSEE)
    COUNTY OF SHELBY)

           I,~~                      /Jw
                   JJ\c,.\11'-\'s<l"\.    Ill!<", make oath the I am a Petitioner in the
    foregoing pl g and that the facts stated therein are true to the best of my knowledge,
    info~on, and belief, and in sincerity and truth for the causes mentioned therein.




    Sworn to and subscribed before me this _ _ _ day of _ _ _ _ _ _ _ _~
    2010.


                                                      NOTARY PUBLIC
    My Commission Expires:
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 30 of 61                     PageID 54
•



        STATE OF TENNESSEE)
        COUNTY OF SHELBY)

                  ½=tr-1
                 I,            ,=<N ,~i<

                                                                1r~/
                                                        , make oath the I am a Petitioner in the
        foregoing pleading and that the facts stated therein are true to the best of my knowledge,
        infollll"tion, and belief, and in sincerity and truth for the


                                                               VA r-/       tu "i?r·11= K


        My Commission Expires:
              to ·I& uto
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 31 of 61                PageID 55




    STATE OF TENNESSEE)
    COUNTY O ~ Y )
          I,                                    make oath the I am a Petitione · the
   foregoing pleading and that the facts     therein are true to the best of     owledge,
   information, and belief, and in sine · and truth for the c                therein.




   Sworn to and subscribed before
   2010.



   My Commission Expires:
        jt)~['-r-Z/11.¢
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 32 of 61                    PageID 56
•



        STA,TE OF TENNESSEE)
        COUNTY OF SIIBI.BY)

                I,(.-be 7o 4,J\).S s3i.             .    make oath the I am a Petitioner in the
        foregoingpleading and that the fucts stated therein are true to the best of my knowledge,
        inforination, and belief, and in sincerity and truth for the c a ~




        Sworn to and subscribed before m
        2010.



        My Commission Expires:
             1t1-,~~r6
            ' '
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 33 of 61                   PageID 57
•



        ST.I\TE OF TENNESSEE)
        COUNTY OF SHELBY)

               I, ~~- PU,a.£..,',.;                   , make oath the I am a Petitioner in the
        fo~oing pleading that the facts stated therein are true to the best of my knowledge,
        infonnation, and belief, and in sincerity and truth~ e d there~.                       :)




        My Commission Expires:
            /fl ~;,Z2J)/12
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 34 of 61                  PageID 58
•


        STATE OF TENNESSEE)
        COUNTY OF SHELBY)

               I, ha ,,_:i:) .
                        Cs!           Q_C\~f , make oath the I am a Petitioner in the
        foregoing pleading and that the facts ted therein are true to the best of my knowledge,
        infoqnation, and belief, and in sincerity and truth for the causes mentioned therein.




       My Cqmmission ExJ.?ires:
          10----f?-~/0
              .
•              _
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 35 of 61
              --·---
              _,.____
              .....   _
                    _,,__
                                                                           PageID 59



                               --jit~
                                  -=---
                       ~-
              -=--------··--------.. .--------•--:=r=
                 ---•-•-•n-------•--•
              So:==:                      . .------- •
             Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 36 of 61               PageID 60




                                                            ..saEUEALEXMO'RBBJI"
                                                                                      •   JUIJI. M •• CII Wl9EIIAN


                                                            ...............
                                                            WM.D. "8U.Y-IIIOND            ...,CEIBllll!Nl"CMIIOI.TE)




                                                            ..............
                                                            BRYANA.DAVIS




                                                       •D   ---
                                                            DINJIISOL-



                                                            .........
                                                            CATHY tlM.EY KEN'J


                                                       •D   AICt'~

                                                       D

                                                       •
                                                       •
                                                            -- --     .....
                                                            8HERIIE .... ffLI0teEON

                                                       • _,.__,_
                                                                      .....
                                                            TBIRANCETATWI
                                                                                      D
                                                                                      D
                                                                                                 _..

                                                       • ""•-
                                                       •    .....
                                                            ~ B . toll.EY


                                                       •D ,,.,..
                                                            CAIIDL'fN8.WATICINS
                                                                                      •
                                                                                      D
                                                                                          _.,_
                                                                                          --
                                                                                          --
•
•


                                                       D
                                                            _,.,_
                                                            .........                 •
                                                                                      D
                                                                                          ................
                                                                                          JMW,fEAVES




•
    <
                                     .__,..._
                                      _..._
                                       ..,.... .....
                                              ,,
                                      ............                                    •   .........
•       -·                       D                     D    NCKYW.l80N
                                                            (IIQIOCRA'JIC NOIMEE)
                                                                                      •   DAVID A. PICICLER




                                                            ................
                                     ..............    • ....... .........
        -TIC-
                                                            (DEMOCRA."RC NDIIINEE)



•
D
        WALTBI LEE UIL.EY, JR.




        -·                       •
                                     ~CIIN!R)ATE}

                                     ......            •    -
                                                            tlMIJEPDDEMT CANDIDATE)
                                                                                      •
                                                                                      •
                                                                                          ---
                                                                                      •-
                                                                                          -
 J:fusmess :services: L'.orporat1on Search                                                                                             Page I of
     Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 37 of 61                                                             PageID   61I
•




                                    Tennessee Department of State



    Business Information Search
              Search forveneral lnfurmatian about a business, such as location and filing histDry, by business name or S.t!Y:eIBn,:
              of State Contro...l.Number.




                                                                                                              Cont,1in>-
                                                                                                              $e,;rt.h · - l
                                                                                                                        .,

                                     Qlck Here for Information on the Busmess Services Onffne Search logic.
                                      The business database can be downlDi'lded fur a fee by Olcklng Here.


                                                            Division of Business Sen/ia,s
                                                312 Rosa L. P.,rks Av..nu~, S n ~ Tow,or, 6th fl.,.,.-
                                                                 Nnshville, TN 37243
                                                                       615-741·2286
                                                       J;:mlt! I Q!,~'1"'"- I t:!.i<'.Jf'i wd 11.,1.a~.ll~




http;//tnbear. tn. gov /Ecommerce/F ilingS earch.as px                                                                                 7/27/2010
nusmess .'.)efVIces: t:orpomuon :search                                                                                                                               Page 1 ot 1
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 38 of 61                                                                                             PageID 62
•




                                                Tennessee Department of State



    Business Information Search

                                   r·· •···---··-···· ........ ---------··-
              Si!1n-(",h Name: 1shrilrf rotJ'ltydemocrabcdub
                                   r--·-~·---·-

                                                                                               ··--
                      Control #,




                        - ··-
                                                                                                                                                                        St<il'<'h..   .i
    Control#

    21!:!.!J::iZliH
                        Entity


                        NCORP       SHEl.6Y COUNTY DEMOCRATIC CWB
                                                                                               ,_ ··- ....       Status

                                                                                                                 Imu.tlve
                                                                                                                                  Entity Fltlng


                                                                                                                                  09/16/1998
                                                                                                                                                         Entity Status

                                                                                                                                                       Inactive · Dissolved
                                                                                                                                                        {Adninlstratlw.)
                                    SHELSY COUNTY DEMOCltATIC
    0000IB740           COR,                                                                   Entity            In;Ktive         08/14/1%7       Inactive - Rev<:>ked (Revenue)
                                    CLUB, INC.
                                                                                                                                                                   1<!-J:' ?.
                                                  Qlck Here for lnfonMtlon on the Business Services Onffne Search logic.
                                                   The buslnt$$ database can be downloiMtecl for a fee by a1cklng Here.


                                                                                    Oillisloo ,;:i Sosiness Se°v1CBS
                                                                   312 Ros" L. Parks Allanuo,, S n ~ TDWer, fith Aoor
                                                                                   "'"1,,111\ •, TN 37243
                                                                                       615-741-2286
                                                                              €;mm.I I gired:_j__c,n51 Hq,/r;_;;mr;I !j«ltd~:o;




http://tnbear.tn.gov/Ecommerce/FilingScarch.aspx                                                                                                                         7/27 /201 0
      •Case 2:19-cv-02769-SHL-TLP            Document 1-2 Filed 11/08/19 Page 39 of 61                  PageID 63
  •
                                                                                  STATE OF TENNESSEE
                                                                        Tre Hargett, Secretary of State
                                                                           Division of Business Services
                                                                                   312 Rosa L. Parks Avenue
                                                                       6th Floor, William R. Snodgrass Tower
                                                                                          Nashville, TN 37243


                                               Filing Information

Name:          SHELBY COUNTY DEMOCRATIC CLUB
General Information
Control#:              357662                                                  Fom1ation Locale: Shelby County
Filing Type:           Corporation Non-Profit - Domestic                        Date Formed:      09/16/1998
Filing Date:           09/16/1998 9:13 AM                                      •Fiscal Year Close 9
Status:                Inactive - Dissolved (Administrative)
Duration Tenn:         Perpetual
Public/Mutual Benefit: Public

Registered Agent Address                                        Principal Address
MELVIN ROBINSON                                                 28 E. SHELBY DRIVE
42SPKWYW                                                        MEMPHIS, TN 38109 USA
MEMPHIS, TN 38109 USA

The following document(s) was/were filed in this office on the date(s) indicated below:

QJdll-~!:-filing Descripti~                                                                              Image#
os11sJiooo Disso     ·uoA             Aclr:2istrative                                                    ROLL3932
03/17/2000 Notice of Determination                                                                       ROLL3857
09/16/1998 Initial Filing                                                                                3561-0381

Active Assumed Names (if any)                                                                    Date          Expires




                                                                                                               Page 1 Of 1
     .   Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 40 of 61                       PageID 64
 •
                                                                              STATE OF TENNESSEE
                                                                       Tre Hargett, Secretary of State
                                                                          Division of Business Services
                                                                                  312 Rosa L. Parks Avenue
                                                                      6th Floor, William R. Snodgrass Tower
                                                                                         Nashville, TN 37243


                                              Filing Information

Name:          SHELBY COUNlY DEMOCRATIC CLUB, INC.
General Information
Control#:              83740                                                   Formation Locale: Shelby County
Filing Type:           Corporation For-Profit - Domestic                       Date Fanned:      08/14/1967
Filing Date:           08/14/1967 4:30 PM                                      Fiscal Year Close 8
Status;                Inactive - Revoked (Revenue)
Duratlon Tenn:         Perpetual
Public/Mutual Benefit: Mutual

Registered Agent Address                                        Principal Address
No Agent
Agent Resigned                                                  MEMPHIS, TN 000000000 USA
Nashville, TN 37219 USA

The following document(s) was/Were filed in this office on the date(s) indicated below:


CD~~F:i~le~d'.--'._l'.F~ii!ll~i~;~~~~~~;~~~=-~~~~~~~=,::;,...--------------- Image#
~3/17/1983 Dissolution/Revocar                                               ROLL 0373
08/14/1967 Initial Filing                                                                              8026P3194

Active Assumed Names (if any)                                                                   Date          Expires




                                                                                                              Page 1 of 1
     Case,",-,:•.
               2:19-cv-02769-SHL-TLP                             Document 1-2 Filed 11/08/19 Page 41 of 61   PageID 65
     """'
     f,'. i;· "·'",:;.1:1·'lr-, '""           . •••"·'·
                                !I',, •..,-.,,~~ M ~,,·Jt•• \<_,




    Shelby County Democratic


    ----·                        PUDi·l   Wntc- In and TYPE
Willie Herenton                                                        Joe Ford                    Mii:ke McWherter
                                      M. LaTroy
    ongress Dist. 9                    Willia,ns                   County Mayor                          Governor·
                                          Trustee
~
                                       Judicial Endorsements




                                            --"
                                                                        .




                                            ~-C:K~




              BISttqP ,WILLIAM GRAY-CMI!                              BUPERINTENDEIP"_ w,J. HOLLINS COOIC
                 • HIHOP .-IIOWN CME                                    DR. HAltiuS ff.,'rifoMAa CHURCH
          Im¥. LUICI! BAPTIST MIN. ALLIANCI!                            DR.HENSON MINISTERS ALLlANCI!!
       Im¥. L. DAW80N IIAPTl8T MIN. ALLIANCE                  RON MANN BBA (SAYS LA.TROY WILLIAMS IS HIS HERO)
       SUPl!RINTl!NDl!NT CUIITIB MOIIIIIS COGIC          OSBI HOWARD CPA
                         OVER S,000 MINISTERS & BUSINESS LEADERS HAVE
                            ENDORSED WRITE-IN CANDIDATE LATROY WILLIAMS.
                                               SELECT WRITE
                                                      &T           PE
    •
   Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 42 of 61                                               PageID 66

'Memphis Democratic Party                                                                                             ofTNlnc.




               i
        r'(
  Willie                          '>n·.., h ,m,t T\T'<      Joe         LaTonya Sue            Mike                       Mischel le
                                M. LaTroy                                                    McWherter                      Best
Herenton                                                    Ford          Burrow
Cong Dist_ 9                    Williams                 County Mayor                         Governor                Grn1. Sm,s. Criminal
                                                                                                                      Court Judge Div. 7
                                  Trustee




                                         Venita                Gina Higgins                                           LaTonya Sue
 Lee 1/\/i!son                           Martiti                                  c;,_,,,_ ,-,"'""-   c,,c,,,,,_.,,         Burrow
                                                                                  Cuurt Jud~JC Div. ·,                    ir,·•11c,I (\,i_fl _ .0,10
  Cou,t .h;d'J''   Di'✓   1fl                                                                                                     rJiv:,

                                                              CLERKS




~ ~ '- - " '- - - ~ ~ii


                                                                                                                      I

                                                                                                                      ' ,.,,~
                                                                                                                      : :r
                                                                                                                       EDDIE JONES
                                                                              District 87                               District85
'   •
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 43 of 61               PageID 67




              BISHOP WIWAII GRAY CME                        SUPERINTENDENT w.J. HOLLINS C:OGIC
                 - - CME                                      DR. HARRIS ST. THOMAS CHURCH

        REV. I.1111- cum•--
          REV. UAIIII IIAPTIST MIN. ALLIANCE

        SUPERINTENDENT
                         IIAPTIST MIN. ALLIANCE
                                                              DR.HENSON MINISYERS ALLIANCE
                                                      RON MANN BU (SAYS LATROY WIWAMS IS HIS HERO)
                                                                    OSlll HOWARD CPA
                         OVER 5,000 MINISTERS & BUSINESS LEADERS HAVE
                         ENDORSED WRITE-IN CANDIDATE LATROY WILLIAMS.
    DEMOCRAT NOMINEE                     SELECT WRITE
                                           &TYPE




                                                  Regina M. Newman
                                                  SelaQfled by 6 R.epubllcana and 1
                                                  Dernocn!ot f"or lntem Tn.oet.• - -
                                                  Nawapapens September 28, 2009.
r   •
    Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 44 of 61               PageID 68




                                · Jitclicial Endorsements




            .· •'           ----~                         $UPERINT'intDENT W.J, HOLUNS COGIC
                    -~-IUIWN'CIII!                          DR. HARRIS ST. TIIOIIAS CHURCH
           RIN.-uncii:~,MIN. Ai.LiANca                     DR,;H • NSON MINISTERS ALLIANCI!
         111N. L DA.WliOflJIIAP.mBT ·MIN, ALUANCI! RON MANN BBA (SAYS LA.TROY WILLIAMS IS HIS HIBRO)
        8UNIIINTIINDBNT:CUIITI• MOR1118"COGIC                       OSBI HOWARD CPA
                             OVER S,000 MINISTERS & BUSINESS LEADERS HAVE
                         ENDORSED WRITIMN CANDIDA't!E LATROV WILLIAMS.
    DEMOCRAT NOMINEE                    SELECT WRITE
                                              . •.. er.
             •
              Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 45 of 61                                                                   PageID 69
        T~ l.etby County Democratic Club                                                                                                                  PRSRT STD
        32!i:0 Commerical Pkwy                                                                                                                           U.S. POSTAGE
        Ste.3258                                                                                                                                            PAID
        Memphis, TN 38116                                                                                                                               PERMIT NO. 2711
                                                                                                                                                         MEMPHIS, TN




                                           37*1*12665      5-DIGIT 38128
                                           THEGRANTFAMILY
                                           OR CURA ENT VOTERS AT
                                           3160 HIGH MEADOW DR
                                           MEMPHIS TN 38128-4209
                                           1.. 11,1 .. 1.... 11 .. 1,11 .. 1.. 1..1.. 1.111 ... 1,1 ... 11 .. 11 ... 1... 11




   ..
,;::




         lmporotant VGTE of ,
         Your Llflltlrne.
         11 Conar-sman In TN
         NONE are
         African American                                                                                        Regina M. Newman
                                                                                                              ., Seleuled by 6 Republlcana and 1
         The 14th Amendment gave                                                                              '. ·DltmcJcnlt for liit.m Trua- -
                                                                                                                  tleo"l)l'P'Q s.ptambar 28, 2009.
         you Ona
         KEEP IT I
         Or become tha laughing
         stock of the world.
              Vote
            Herenton
            Cong.....
            Dl.tltot 9
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 46 of 61   PageID 70




 lQ-lt,.El,~lon HQ
 \l'!'l<ilijidgewoyl        •·Jit:···• REPUBLICAN PARTY
  1~3..Rid_geway #201
·if.4·e;i.;phrs, TN 3s119
                            .. .
                            •
                             •
                               '   '
                                    •
                                     •   f SHEi.BY COUNTY


                                   DON'T BE
                                   Sl·L&NCED
                                   (ate lwq«¢!S
, Case 2:19-cv-02769-SHL-TLP
           '                          Document 1-2 Filed 11/08/19 Page 47 of 61                   PageID 71
                                                                                  STATE OF TENNESSEE
                                                                           Tre Hargett, Secretary of State
                                                                              Division of Business Services
                                                                                      312 Rosa L. Parks Avenue
                                                                          6th Floor, William R. Snodgrass Tower
                                                                                             Nashville, TN 37243

   National Democratic Party of the USA Inc.                                                     September 21, 2010
   3250 Commercial Pkwy
   Suite 3252
   Memphis, TN 38116 USA


                                            Filing Acknowledgment
   Please review the filing information below and notify our office immediately of any discrepancies.
   Control#:              840511                                                 Formation Locale:      Shelby County
   Fling Type:            Corporation For-Profit - Domestic                      Date Formed:           09/21/2010
   Fifing Date:           09/21/2010 9:48 AM                                     Shares of Stock:       1,000,000
   Status:                Active                                                 Fiscal Year Close      12
   Duration Term:         Perpetual                                              Annual Rpl Due:        04/01/2011
                                                                                 Image # :              6TT2-2927
                                                   Document Receipt
   Receipt# : 253637                                                                        Filing Fee;         $100.00
   Payment-Check/MO - M. LATROY WILLIAMS, MEMPHIS, TN                                                           $100.00

   Registered Agent Add11188
   National Democratic Party of the USA Inc.
   3250 Commercial Pkwy
   Suite 3252
   MemphlS, TN 38116 USA
   Congratulations on the successful filing of your Charterfor National Democratic Party of the USA Inc. in the State
   of Tennessee which is effective on the date shown above. You must also file this document in the office of the
   Register of Deeds in the county where the entity has its principal office if such principal office is in Tennessee.

   You must file an Annual Report with this office on or before the Annual Report Due Date noted above and maintain a
   Registered Office and Registered Agent Failure to do so will subject the business to Administrative
   OissoJution/Revocation.




                                                                          Tre Hargett, Sec      ary of State
                                                                              Business Services Division
   Processed By: Tammy Morris




                           Phone (615) 741-2286 • Fax (615) 741-7310 • Website: http://lnbear.tn.gov/
     ••
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 48 of 61                            PageID 72
                                                                              STATE OF TENNESSEE
                                                                        Tre Hargett, Searetary of State
                                                                            Division of Business Services
                                                                                   312 Rosa L. Parks Avenue
                                                                       6th Floor, William R. Snodgrass Tower
                                                                                          Nashville, TN 37243

  Shelby County Democratic Club, Inc.                                                                August 31, 2010
  3250 Commerical P'l<!NY
  Memphis, TN 38116 USA

                                        .Filing Acknowledgment
  Please review the filing information below and notify our office immediately of any discrepancies.
  Control#: 638459              Status:    Active
  Filing Type: Corporation For-Profrt - Domestic
                                                Document Receipt
  Receipt# : 243584                                                                      Filing Fee:         $20.00
  Payment-Check/MO - M. La Troy Williams, Memphis, TN                                                        $20.00

  Amendment Type: Assumed Name                                                      Image# : 6763-0902
  Filed Date:     08/30/2010 10:33 AM
 This will acknowledge the filing of the attached assumed name with an effective date as indicated
 above. When corresponding with this office or submitting documents for filing, please refer to the
 control number given above. The name registration is effective for five years from the date the
 original registration was filed with the Secretary of State.




 Processed By: Kathy Sherrell
                                                                            ~~~t
                                                                           Business Services Division



 ---------------~--------
 Fiekf Name
 New Assumed Name
                  Changed From
                  No Value
                               Changed To
                               Memphis Democratic Club, Inc.




                        Phone (615) 741-2286 • Fax {615) 741-7310 • Website: http://tnbear.tn.gov/
                                               Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 49 of 61                                                                                                        PageID 73



            Another M. LaTroy Williams Production                                                                                                                                         EARLY VOTING JULY 18, ELECTION DAV AUG 7TH
                                                                                                                                                                                                                      SHELBY COUNTY

                                                                                                                                                                                                                       ~           TO~


                               ~
                                                                                                                                                                                                                                                     4, ., ,-                  '



            tA.P.l.lJL&M..l&i
                                                                               [illii]                                                                                                                                 ~~
                                                                                                                                                                                                                        0,.,   "
                                                                                                                                                                                                                        ~-4toc~.-
                                                                                                                                                                                                                                       .!             >)q, .
                                                                                                                                                                                                                                                              "" ~".f. ... .
                                                                                                                                                                                                                                                                      'd'J,
                                                                                                                                                                                                                                                                              -~


                                                                                                                                                                                                                                                                          '),,,
                                                                                                                                                                                                                                                                               ,.-




                   ,--.,   ,       r-4   fl.   1,,)   l~Lr V   j   1'rrS   '-,1e,   1   \J)1-<1 ', -:       ,... W ;,   r,;;   t~·   r    1'   '~   •)   .1~:.:   C.,r, ·., ,-r ' 1




        .
                               •
                               ~
                                   111{1;
                                                                                                                                                                                                                                     •..-:·,.,,.




m
X
-=r-
a-
        UI:. -
            -~ i f ~
            Wilkins
                           B
                                                                                                                                                                                                                                                         •
            ...---
;::.:
CJ'1


                                                      -~                                                                                                                                         ~
                                                                                                                                                                                                                .           Ir.I
                                                                                                                                                                                                                                                                •
            .J,_U                                -~-                                                                                                                                                                                                     (
            ~ill_. ~
                               n
                                         La Toya Sue~

                                            Burrow
        Gas.111.lilpeita.•7 Crilllllllct.-11113
                                         -'udiclcal


                                                      ,.,,
                                                                                                                                                         -        £
                                                                                                                                                                                                ~ Betty ~ Da.;,-ita ~ John A. ~
                                                                                                                                                                                           L:arry
                                                                                                                                                                                          Potter Thomas-Moore Dandrid e Donald

                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                 ,_
                                                                                                                                                                                                                                                             ''1f - - ... ,
                                                                                                                                                                                                                                                                                     .




                                         -fflli                                                                                           ..
            Kenya
                                                                                                        4
                                                                                                ~~ond~ Chyennc
                                                                                                                  A.                 -:
                                                                                                                                                    ru            -
                                                                                                                                             ~~ Wanda ffi ..Ophelia ~ Gwen;
                                                                                                                                                             Henri
                                                                                                                                                                                      !      -
                                                                                                                                                                                                              l!l1
                                                                                                                                                                                                                 •          "                      .9 ~  . ' ..
                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                   ~ •Kar~l'I~ ~
                                                                                                                                                                                                                                                                               WJ

            Brooks                                                                              Banks                          Johnson Brooks Halbert        Ford     Rooks                                                                           Webster
        Clllllinllct.JlllftDlv, 7 ClininllCt.Mplllw.l               lalllill.W,C..IIJ ClrcultCt.Clerk                          AHeuor                    JMnlltCt,Cltrk               CltlllnllColltCltl'II TnMllftlltlllltJ9 . . . .ClaL'llf2       ,,._CMl...,,.OIIZ
                PAID FOR BY THE COMMl'nEE TO ELECT BEmR GOVERNMENT DR.CYNTHIA A. GENTRY PHD. CO-CHAIRMAN M. LATROY WIWAMS CORDINATOR
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 50 of 61                                                                                                                       PageID 74
                                                                                                                                                                      ELECTRONICALLY FILE9
                                                                                                                                                                        2014 Aug 13 PM 4:16
                                                                                                                                                                     CLERK OF COURT - CIRCUIT-


     Tlttllllllrllt-                                                                                                                                                          PRESORTED STD.
     --~,.,,,
     1. . . . . C!l!I

      MloUU
                                                                                                                                                                              U.S. POST"-GE
                                                                                                                                                                                   PAID
                                                                                                                                                                               MEMPHIS, TN
      w.--.llllttff                                                                                                                                                           PERMIT NO. 533




                   William                                                       T H I S IS THE MOST
                                                                               IMPORTANT ELECTION
              Chism                                                              OF YOUR L I F E T I M E
               ?rot>111•r C'.ovrt a_.,.,


              ii   President·Obama Has Saved This Country Let's Continue The Progress"




        The Next Time Someone Says Democrats S1


            ...' -.-
                   C t' O I lnr •~.l ~ fl                B y Pr ., ~ • d

                                                                                                           .


       ll '-'-~                                                                                                      -- ~
                                                                                                                     . i.              ~
                                                                                                                                                                 /4~~
                                                                                                                                                                                              ~     -



                                                                                                                                                         l~""

       - Ai~
           .                 ~




       . -. ., ,r·-~ .--
                                                                                                   ~

                                                                               I ~Et 11

                   .                       .
                                                          ....
                                                             .....                                                      .....,                               '
        $h~: l" k , Ctvi-.tir,· •., Myra                         ~      Coli!._.,. : , n, , ..,.... :.ii Jru,,;k,r    Rick y     ~   .Jo e"" •   •• . --              Fl.•uttara C,    .Ju.. ,.    ...

        ar.,e-Renhct          Cane                 ...,.H.,m, ,on Thom          SOIi    Dr a e r              n One n                T wn Jr Ak                  ,.,., C O OJ>~        l)_~~rr
       --~•11

                   . r 1nr·1 .-~· ~•"';'. .. , '
                             ClillililQ.Millil•t   . . . . ., .. . .,    _.,....        c..iiii,"cad c...w.-•<t ..........           ___..           ... .... "       ---·             - .......
                                                                                                                               ....:. ..-~ ~ . J .




        · "-'
        .Jh nn;y       r:J
               r , .d.-, C., It,.,"- UaSnu" ~ A llhnn r-,. o - ~,,,,.    M,e .. r 114ilt:, c, • n , -, ...,n ~ L,tlf" ;;.. 0 • 11
                                                                                                                                           ..
                                                                                                                                  • 1 1:1•1'1•••• : :i.
                                                                                                                                                         .                                        ...
              '1r,ir.Wl.iri! Love Au stin Brownlee Thompso11 Lowery D avis Car -,on Carson Gill Cobb
        w ,-rr e n
       - - - • - - -• _ _ ._, _ _.._. - - • -                         II - • - - • - • - - • "'-'--» - -

          '
              •          C   C - · ~ I t
                                                       .
                                                     -;.l,
                                                      , --
                                                                         if'
                                                                        CMl!ci.                                                                                                       Trustee




                                                                                                   Exhibit 5
                                                                                                                           ,_

       Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 51 of 61                           PageID 75


. OFFICI -; , B
\\\                                     f h
                                      ~otet'J .
                                                                                                   LOT
                                                                                                   - -·- •

      SHELBY COUNTY DEMOCRATIC PARTY


      Election a
      November 2nd                                             '

                                                                   - I
                                                                         :ssee
                                                                         4    .
                                                                         resen1
                                                                                      -·
                                                                                       '
                                                                                                        91 st Representative District
                                                         I   • ,,(


                                                     /                                                 d     Lois M. DeBerry
                7th Congrcssional
                       -     -
                                  District I>,   84th Representative;District     J    .   .....
                                                                                                       M     Democratic Nominee
                                                                                                              Arnold Weiner
              d
              M
                     Greg Rabidoux
                     Democratic Nominee
                                                 d
                                                 M
                                                         Joe Towns, Jr.
                                                         Democratic Nominee
                                                                                                       D      Republican Nominee



              D      Marsha Blackburn
                     Republican Nominee          85th Representatin· District                          92nd Representa tive Dist~ict

               8th Congressional District        ,--;i{ Johnnie R. Turner                              ,-;i{ G. A. Hardaway, Sr.
                                                 11 f I Democratic Nominee                            Ilf I Democratic Nominee
          Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 52 of 61                                                                                                 PageID 76
         CITY OF MEMPHIS MUNICIPAL ELECTION
                          DEMOCRATI C C LUB'S BALLOT ~ O CTOBER 3, 2019
       LEADERSHIP• INTEGRITY• COMMITMENT
                                                                                                                 ·~..· ..~.~.
                                                                                                       /''~~,·-.~~
                                                                                                     / ·-•.,'J•~-~ ··:~•
                                                                               r-.,   •.:...~ ··~'.1,.... *•:· •·~.
                                                                                                                •- {!•
                                                                                                                   .,
                                                                          .• .•'
                                                                         ..·:
                                                                                       : ··.. .·_.
                                                                             / /". ' V .: ·•. :

                                                                                   ,·. '•.
                                                                                           ..,,,.
                                                                                             ,• ~
                                                                                                   • -~ ·., - ~
                                                                                                                     ~- .
                                                                       . ,• •.......
                                                                                   •       • • f


                                              .
                                               •.
                                                  .    •.
                                                            .
                                                            . . ·, 1 • • •
                                                              . . .                    .
                                                                                           • •
                                                                                                   ' :- •    ---
                                                                                                             . . ,
                                                                                                                     .
                                                                                                                                                 . .- - •
                                                                                                                                                            :_.   ~,.•., ·..
                                                                                                                                                                     · ;a·




                                                            I       I • ·                    ~
                                                                                                                                                                                 -   -.--~-   ---~ --.....
                                                                                                                                                                                               '·---    ~




                          -       :   ~
                                                            Strickland          MAYOR
                                                                        LEADERSHIP MATTERS
RE-ELECT             " ~
MAYOR JIM STI CKLAND                                                                                                                                                         Flag £fAfrmphis
                                                                                                                                                                                                     rn
r:il
~.: ECT                       .       I
          RE-ELECT & VOTE FOR THOSE WHO HAVE UEEN IN THE STRUGGLE \-VITH YOU

                                              KnP.                                 .   ·u~ftr~f                      er'"" •               . ii ' ' .RE-ELECT -                                          '


                                                                :i~ ' 'i:                                   "f'~'~ ' =~:,,,                                                     ., .
               t,.                    .   1
                                               JlJDGE             "'      f :," JlfD:E,~                                                    . '~..~~JUDGE                            ~        · .
                                                      TERESA JONES                                          TARIK SUGARMON                                        JAYNE CHANDLER
       City Court Clerk                                 Division 1                                              Division 2                                            Division 3
                                                                                                                • -..    ~   ..a..:.   .... ..
                                      RETURN                             DISTRICT                                                                   ELECT
                                      SHERMAN                                                                                                      MARVIN
                                      GREER
                                      CITY
                                      COUNCILMAr\l
                                                                   (])                                                                             WHITE
                                                                                                                                                    CITY
                                                                                                                                                    COUNCILMAN
                                      RE-ELECT                           DISTRICT
                                                                                                                                                    ELECT
                                      WORTH                                                                                                        CATRINA                                    ~
                                      MORGAN
                                      CITY
                                      COUNCILMAN
                                                                   (5)                                                                             SMITH
                                                                                                                                                   COUNCILWOMAN
                                                                                                                                                                                          \f_j




            CHASE
           • • ' ••• i ••••


       CARLISLE
        DISTRICT 9 POSITION l
       Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 53 of 61                     PageID 77




Fellow Memphians,
Everywhere I go-whether it's to speak at a luncheon, neighborhood event, or a trip to the grocery store-I
am constantly talking about the momentum we are feeling. With nearly $15 billion in recent, current,
and planned development and nearly 18,000 more Memphians employed since 2016, the statement that
"Memphis has Momentum" is undeniable. As we move foward, I am filled with optimism and excitement for
the future of our City.

As I stated earlier, Memphis has momentum, but we still have much work to do. I look forward to working
with each and every one of our citizens to continue this progress in the future.

Sincerely



  ff
Mayor
Jim Strickland

                           Mayor's Achievements
  • Launched City funding of Pre-Kindergarten. allowing the community to provide universal,
    needs-based Pre-K for the first time.
  • Continuing the long-term work of rebuilding MPD with our first net annual gain of officers
    in seven years.
 • Made summer and spring break camps free at all community centers introduced staffed
    summer play at parks, and continued the increase in library program attendance.
 • Increased youth summer jobs to 1,500 - the second increase since the mayor took office.
 • Increased street paving funds to roughly double of our spending just four years ago.
 • Secured the return of the COGIC Holy Convocation.
 • Continued work on strategies to attract and retain jobs. Since taking office in 2016, 18,000
    more Memphians are working and the unemployment rate is 4.3 percent.
 • Earned state approval for major developments, such as a youth sports complex at the
    Fairgrounds, Convention Center renovation and hotel, and the Riverfront - all without
    using general fund dollars.
 • Doubled City spending with minority and women-owned businesses from 12 percent to 24
    percent, since 2016.
 • Led citywide commemoration of Dr. Martin Luther King Jr. 50 years after his assassination
    - including formal recognition of the 1968 sanitation workers and the dedication of I AM A
    MAN Plaza and the MLK Reflection Park.
 • Three balanced budgets, no tax increase and upgraded Bond Ratings to AA.
                               Referrendum
                 Both Conservatives and Liberals agree .....
             f(O f(~W TAX~5- On October 3, 2019                 <).~~\OCJ;,11'.
                                                          ~        GREilTfR   / ('i



                           tMoci                         <f,.
                                                           ~t,;# ir[)




      Vote (X) A ainst a New Sales Tax
                                                    Wo1tri~~,.~~:tion
                                         Paidfor by tht Grl:afer Memphis D,tmocmtic Oub, In'-
                   Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 54 of 61                                                   PageID 78

            EARLY VOTING BE.GINS SEPTEMBER 13TH-28TH
                  ELECTION DAY IS OCTOBER 3RD
            ·- -
.....,. ·•:..
                - .-;,•    -- :-.·.
                          .,




                                                                                                                                                            •••••, , . ... . . . , J • •

                                                                                                                                                          . ..·.~-

                                                                                                               -   _.... ,. ' I
                                                                                                     ~   :              _>.::.C.
                                                                                                               ~. ,,               ,,'..,..__
                                                                                                             - • _,·.:',                        1'41...




                                           MEMPHIS CITY MAYOR


                                                    WILLIE HERENTON




                                            CITY COUNCIL SUPER                                            CITY COUNCIL SUPER
                                           DISTRICT 8 POSITION 2                                         DISTRICT 8 POSITION 3

                                                CHEYENNE JOHNSON                                                       MARTAVIUS JONES




                                            CITY COUNCIL SUPER                                            CITY COUNCIL SUPER
                                           DISTRICT 9 POSITION 1                                         DISTRICT 9 POSITION 2

                                                   ERIKA SUGARMON




- - - ---bi "'i,,:c------ - - - - - - · - - - ·
                                            CITY COUNCIL SUPER                                                     CITY COUNCIL
                                           DISTRICT 9 POSITION 3                                                     DISTRICT 1

                                               '     JEFF WARREN                                                       RHONDA LOGAN




                                                   CITY COUNCIL                                                    CITY COUNCIL
                                                     DISTRICT 3                                                      DISTRICT 4
                                                   PATRICE JORDON ROBINSON                                         JAMITA E. SWEARENGEN




                                                   CITY COUNCIL                                                        CITY COUNCIL
                                                     DISTRICT 6                                                          DISTRICT 7

                                                   EDMUND FORD SR.                                                         JERRED PRICE



                                      PAID FOR BY MSONWARD NOT AUTHORIZED BY ANY CANDIDATE OR CANDIDATE COMMITTEE.
Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 55 of 61   PageID 79
      Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 56 of 61                                                                                 PageID 80
                                                         P.O.Box 234                                                                                                      PRSRTDSTD
                                                                                                                                                                          US POSTAGE
                                                                                                            Memphis, TN 38103                                                   PAID
                                                                                                                                                                         MEMPHIS,TN
                                                                                                                                                                         PERMIT1436




                                                             ,-.,.-                                  I,,I11111111•111III••11111111111•1111''1111111111' I·II• 11•1•III11
                                                                                                     sea S-DIGIT 38116 2 6 1
                                                                                                     MARION WILLIAMS/ RESIDENT
                                                                                                     3693 B.BRMITAGB DR
                                                                                                     MEMPHIS TN 38116-4351

l{ l I 111'11
       VALERIE SMITH
                                              llut         ~~
                                                  JOE JENKINS
                                                                                                                                                 -, ,   t -f ! I nt,.•
                                                                                                                                                                            N.•,....._
                                                                                                                                                                            •,.
                                                                                                                                                                         ' '11'>'
                                                                                                                                                                                   .,, \
                                                                                                                                                                                           ~
 ( ' irrnit Court .I udt,:l' l>i, ..,          ( ·1ia11n·r~ ( ·our! l'arl .,

   Remember... photo JI) required and all mti11g will iake place at your assigned                                                                   wa


                                                                  .b... .
                                                                    .;
                                                                          .    (




                ~                                 -
                                                      :.;.;iti/                -",,.;.{ ~'   >~
Elect                                           Re-Elect ·                                        Return
   JVSTI:\ FORD                                    SARA KYLE                                       VALERIE SMITH
LS Congressman l>ist. 9                           State Senator Dist. 30                          Circuit Court Judgl' Dh. -~
                                                                       www.gomdc.Mg
                                                         Paid orb The Greater Me                  his Detnllrra.ic Club Inc.
                                                                                                                             "'WP.!"!'9--.iP'W




                                                Sr. is committed to build on a proven foundation of est                                                                                 Jle
                                                                                                                                                                                            l
                                                rcprc~entuticn n-TJ!e in ccu...-t. He hos served in t.'1c Clerk's Officcfvr the,
                                                five years and served as Chief Administrator for ten years prior to being
                                                sworn in as General Sessions Court Clerk.
                                                                                                                                                                              1-1'-




                                                                                                                                                                                      ~ - i
                                                                                                                                                                                           l:     ~
                                                                                                                                                                                           .¼,.

                TENNESSEE GENERALASSKMBLY • HOUSE OF REPRESENTATIVES ~




     RE-ELECT OUR SHELBY COUNTY SCHOOL BOARD MEMBERS


                •
                ~
                  ~ ~
                                        ,,,
                                        t'




lh.;. ll ,,1              ~
    TERESA .1O:\ES
 l'ommis,ioner l>i,tril'I #2
                                                                            Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 57 of 61                                            PageID 81
    Another M. LaTroy Williams ProdJction                                                                                                  EARLY VOTING JULY 18, ELECTION DAY AUG 7TH




CrillliMI Cf.   Ju•   Div. T Crlinlnal Ct• .ludal Dlv.11 f;M IK«iM ,._ Crilll. lllv.Q Clreult Ct.Clark   Assessor   Juvanlla Ct. Clark   Crlnilnal Court Clark   Tn State Senate Dlst.29 Session Juc1ae Crill. Div.12 Pmhatt Cnurt ,Waa Dlv.l
                                                                                      Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 58 of 61                                                                                        PageID 82
   Another M. LaTroy Williams Productic,~                                                                                                                                       EARLY·VOTING jULY 18, ELECTION DAY AUG 7TH
                                                                                                                                                    (I)~ Iii ... :,,,• !l•j I
                                                                                                                                                                                                   •                           SHELBY COUNTY

                                                                                                                                                                                                                                 ~TO~

                      §                                                                                                                                                                                                        o;~.! -,,,,,_~6h
                                                                                                                                                                                                                                          ~,,.~ ~,                                ~~

    t~. fl • U'l a;t;tt: ~ 1.i::
                                                                                                                                                                                                                                 '°A-_#~
                                                                                                                                                                                                                                  '4'0C~
                                                                                                                                                                                                                                                                                     t>?--
                                                                                                                                                                                                                                                        =

             Co Founders M Latorv Williams & Me lvin Robinson. Sr. AW W1ll1s Ben1am·n Hooks Vasco Srr 1tr Occll Horton. Dr Blair T Hunt .A. Maceo Wal~er. and Jesse Turne' S.
                                                                                                         I    • •~ -•                                                                                          ...........    , . , ,-:




                    i                     •                                                                                        ~-
                                                                                                                                  ,.......
                                                                                                                                 ...__
                                                                                                                                                                                                               1

                                                                                                                                                                                                               ·-            - -
                                                                                                                                                                                                                                                            ·t,,t.,,,




                                                                                                                                             ...                                                                =
                                                                                                                                                                                                                -
                                                                                                                                • ·~
                                                                                                                                         ~

                                                                                                                                                                \
                                                                                                      ~                       f!aula ~


                              -
                                                                                                                                                               Wc!lfer~                   Gin~ ~ ...: FeliE_ia_m                                     JIM.                                        \   1



 Congress 9th Dist.
                               ITm!li Skahan Ev a n s Higgins
                                     Mayor
                                                 ~
                                                  ~




------------------....~~l!!llllll---.!l--------------~-~lllll!!~~---..
                                                                    US SENATE
                                                                             Corbin-Johnson
                                                                       ·----------11111111-~------------Dist. attorney     Crlllllnal Ct. Judte Dtv.1      Cllanc:ellor, Part.1    Cln:ult Ct. Judtle Div. 4    Circuit Ct. .hNtp Dlv.1
                                                                                                                                                                                                                                                    Kyle
                                                                                                                                                                                                                                                   Chancellor,Part 2 Crlllllul Ct Judge Div. 8
                                Jucllc:la.l Ca.ncllcla:at.-s
                                                                                                                                                                                                                                              i;-;, ~,,..,,'Ji·\'.
                                                         Ill                                                                                            \.i                                                                               ~


                                                                                                                                                                                                                                          ,t;·· -.....                                  I
                                 ~                                                                                                                                                                                       G      - ,
                                                                                                                                                                                                                                          .   ~                                 ~
                                .._,j,...

      ..~ -..                         -
                                                                                                                                                              :..,                                                                                                      I
      ,a:-~..                                                                                                                                             ~   ·_;
    ~ ii~ ~ La:lioya Sue                                      • "'
                                                         D'A'rmy      -• ~
                                                                 U ~hy'!e!te                                    ru                                   Lonme           ~            i.!jlrry       ~ Da;;,Tt~ ~  Betty
" Anderson                  Burrow                      Bai Iey                        Northcross-Hurd                                             Thompson                      Potter Thomas-Moore Dandridge_.
                                                        •1.UN   la......._ft• • Ill    l':...•.._u~ L....&-11.1...1!




                                                                                                                                                                          II

-                                  ......
                                ,,, ':ii#,



                          Michelle' ~
                                        .....

                                '-v',,. •
                                                   -
                                                   "'


                                                                                                                        Ch~~ ~e               ~
                                                                                                                                                         A
                                                                                                                                                           .., ~,·

                                                                                                                                                         ~~ ·, Wanda ~t
                                                                                                                                                        H;;-rji            f
                                                                                                                                                                                                                      ',.;
                                                                                                                                                                                                                    .,.j:... .

                                                                                                                                                                                                                    h~I~ :':.
., Brooks                    Best                       Skaha                             Banks                         Johnson                    Brooks HaJ~eft                                              Ford
Cltmlnal Ct. Judge Div. 7 Cltninal Ct, Judge Div, 9 Ga Sessioll Judge tlil. DiY.9 Circuit Ct.Clerk                      Assessor                   Juvenile Ct. Clerk          Crfmlnal Court Clertl Tn state Senate Dlst.29 Session JINlge CriL DiY.12 Probate Court Judge DiY,2
                                            Case 2:19-cv-02769-SHL-TLP Document 1-2 Filed 11/08/19 Page 59 of 61                                                                          PageID 83




           cet: M;U~;lfl;fMMl:k:

          ·~,-, •.
               ,..
                                            iii
                                                                                                                                          --t..
               "I'


                                            I
                J~
                                                                                                                                                                                II:',;
                               ..                                                                                                         ;;:
           .
                         ...                                                                                                                    \                                ..

                     -
                 .-~....
                      •
                         _,
                                               " HALBERT
                                            WANDA     £j
                                                                       •~
                                                                  BENNIE COBB
                                                                                    £j
                                                                                         JANIS FULLILOVE               C. STOTTS-HILLS
                                                                                                                                                 !
                                                                                                                                                ~\       ~

                                                COUNTY CLERK           SHERIFF               JUVENILE COURT                    CRIMINAL COURT




                                       [i                               -.                       ~
                                                                                                 II
                                                                                                                                                                                f                              [X]

      SIDNEY CHISM                                                     .,           £j                                                    ff             ~ JB SMILEY
       COUNTY MAYOR                                               EDDIE JONES
                                                                  COMM DIST D-1 1

                                                                                         -
                                                                                         V
                                                                                         • • :•
                                                                                                                               ED FORD JR
                                                                                                                               COMM. DIST D-9
                                                                                                                                                                     COMMISSIONER 0-8




      LORIE INGRAM
                                       Ill
                                            ~




                                    MELVIN BURGESS         DELL GILL
                                                                                 [J


                                                                                    .. 4 ,.
                                                                                 LA. PIVNICK
                                                                                               £j
                                                                                                                  _,

                                                                                                                  IQ
                                                                                                                                 l,....



                                                                                                                                 £j
                                                                                                                                                        ~-;




                                                                                                                                                S. GATEWOOD
                                                                                                                                                              ..:y
                                                                                                                                                               -     ..
                                                                                                                                                                            ~                   ~
                                                                                                                                                                                                           \



                                                                                                                                                                                                           • M
                                                                                                                                                                                                                I




                                                                                                                                                                                                               )~


,,.     _ASS_ES.SOR             ASSESSOR         CIR IT COU T E           COMM DIST D-5
              PAID FOR BY COMMITTEE TO ELECT DEMOCRATS. BISHOP MF BANKS CHAIRMAN, OR .
                                                                                                     SALANDRA FORD
                                                                                                              •    •   I
                                                                                                                        r, :                         l{IJM,',l•Jt-~ •
                                                                                                                               COORDINATOR M LATROY ALEXANDRIA WILLIAMS
                                                                                                                                                                          •.1 • ---TOM
                                                                                                                                                                                    •
                                                                                                                                                                                       CARPENTER
                                                                                                                                                                                         llll•J.-ur,



                                                                                                                                                                                                       "


                                                                                         •
                                                     (250 tnead)- li11111116@at.net- alt.net Mail
   Case
    AT&T 2:19-cv-02769-SHL-TLP
            Mail       Sports  Document 1-2 Filed 11/08/19 Page 60 of 61                                            PageID 84        En E,car~

                                                                                 Search Ma•f           Search Web      Home   !!   Marlon




 L    Compose      +.. <+.. .. ff Delete       b   Move "    0   Spam "    =    More "   +•        X

   lnbox (250)        Refund
   Ora fts (205)
   Sent               candke Joyner
   Spam (350)          - Me

  Trash (50)
                      Helo,
..., folders          Shelby County Demoaatic Club has money left Ollef' from 1he poli6al flight
     ballou           Where on we send a refund ched 10?
                      Tha nl<s so rnuch1
     untitled
                      -Candice
> Recent


                      Candice Joyner
                      WHBQ fox 13 Memphis
                      Loe.al Sales Assislant
                      (901) 320--1320
                      CandjceJoynerfPfpxty com


                       ~ IHJ·ll·>i
                       w ·····••-•·· ~
                      Comectwith myfoxmemphis anywhere:
                      fill1222k !m11!:[ ~ lnstaocam


                      Reply, Reply All or Forward I More
ei.ln'LU14                                                 (234 unread) - nlrmm5@att.net- att.net Mail
   Case
    AT&T 2:19-cv-02769-SHL-TLP
             tla,I News Spcns       Document
                              F,narice we· tr., 1-2     Filed
                                                  E :ert;,,n• 1ent
                                                                   11/08/19 Screen
                                                                             Page 61 of 61                                     PageID 85      En Es;'a

                                                                                                              !>e.irch ''lei     Home   a   Marion




   /     Compose        ._ <._   -+ f!    Delete     b   Move "   C, Spam "     ml More "        -      ColDlpse All

       lnbox (234)        Meet Congressman Cohen for a Charity Beer Ta... (2)
       Drafts (201)
       Sent                Me
       Spam (373)          To .L Al.EX. Wll.LIAMS
       Trash (10)
 .., Folders
        ballots
                          v   Hide message history
        untitled
                               On Tuesday,~ 1, 2014 12:00 PM, The Rincon Strategy Firm <zan@therinco
 > Recent




                      <                                                 Vlow )Ns eqpl E YO\I brow sec
                                                                                                           >
                                                                        Congressman Goh
                                                                        Gives a Toast to
                                                                        Operation Broken


                                       Good People                   I Good Beer
                                      A ~66R. T.ASTIN'1 CH-ARJTY 6V6NT
                                       Benefiting Operation Broken Silence.
                                                                                             L:ai
                                                                                                                 >


                                      July 2, 2014          I 6PM
                                       Wweacre Brewery,
                                       2783 Broad Ave Memphis TN 38112

                                      FOR TICKETS, PLEASE VISIT:
                                      OBSILENCE.ORG/GOODZ014
